Citation Nr: 1822783	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a notice of disagreement (NOD) with the rating decision in May 2013.  A statement of the case (SOC) was issued in July 2013, and the Veteran perfected his appeal in September 2013.  

The Veteran testified before the undersigned via videoconference at a hearing in January 2017.  A transcript of the hearing is of record.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the first issue in this case is whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).






FINDINGS OF FACT

1.  A September 2009 rating decision denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran did not perfect a timely appeal of this decision.  

2.  Additional evidenced received since the September 2009 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for bilateral hearing loss, and raises a reasonable probability of substantiating that claim.   

3.  The Veteran's right ear hearing loss was caused by his active service.  

4.  The Veteran's preexisting left ear hearing loss was aggravated by his active service.


CONCLUSIONS OF LAW

1.   The September 2009 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).   

2.  New and material evidence has been received since the September 2009 rating decision, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for right ear hearing loss have all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2017).

4.  The criteria for service aggravation of left ear hearing loss have all been met.  38 U.S.C. §§ 1101, 1110, 1153, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2017


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

The Veteran contends that his bilateral hearing loss is related to his active service.  The Veteran's claim of service connection for bilateral hearing loss was initially denied in a September 2009 rating decision.  The rating decision denied service connection because there was no evidence of hearing loss in service or within one year of discharge, and VA found there was no relationship between his hearing loss and exposure to noise during service.  The Veteran filed an NOD in September 2009, and an SOC was issued in May 2010.  The Veteran did not perfect his appeal.  No new and material evidence was added to the record in the one year period following notification of the denial.  Therefore, this rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Where service connection for a disability has been denied in a final decision, a subsequent claim of service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the record subsequent to the September 2009 rating decision is new and material.  In February 2017, the Veteran submitted a lay statement from his sister, dated January 2017.  The sister wrote that when the Veteran returned from service he had noticeable hearing loss. 

This evidence is new, in that it was not previously of record.  The lay statement related to an unestablished fact, specifically that the Veteran exhibited hearing loss shortly after service, and shows a reasonable possibility of substantiating the claim.  As such, new and material evidence has been presented to reopen the previously denied claim of service connection for bilateral hearing loss.  

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


A.  Right Ear 

The Veteran contends that he developed hearing loss as a result of his exposure to hazardous noise while service in the military.  

The results from the May 2009 and September 2012 VA audiological examinations establish that the Veteran has a current right ear hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385.  As such, the current disability element for service connection is met.  

Regarding the second element, the Veteran stated that he worked as an aircraft mechanic and did not wear hearing protection.  As such, the Board finds that the Veteran was exposed to hazardous noise during service, and therefore the second element is met.  

Service treatment records (STRs) show that the Veteran underwent audiometric testing in November 1966, August 1967, and February 1969.  Audiology testing standards were set by the American Standards Association (ASA) until November 1, 1967.  After that date, audiometric tests were conducted using International Standards Organization (ISO) or American National Standards Institute (ANSI) measurement.  However, as it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standards for evaluating hearing loss were not changed to require ISO-ANSI units until September 9, 1975.  Current VA regulations that define hearing loss for VA purposes are based on the dB measurement recorded in the ISO-ANSI units.  38 C.F.R. § 3.385.  Accordingly, the VA uses a system to convert ASA units to ISO-ANSI units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB to 4000 Hz.

In view of the fact the Veteran's November 1966 audiometric examination was likely conducted under ASA testing standards, the Board has applied the conversion standard to these audiometric results.  Regarding the August 1967 and February 1969 audiometric examinations, it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units.  The Board has therefore assumed that the August 1967 and February 1969 examinations were recorded in ASA units and has converted them to ISO-ANSI units, which is more favorable to the Veteran, as is proper.  

The Board notes that the Veteran's November 1966 pre-induction examination does not show hearing loss disability in the right ear for VA purposes.  The examination shows puretone thresholds (converted to ISO-ANSI units) in the right ear at 500, 1000, 2000, and 4000 Hz were 30, 25, 25, and 30 dB respectively.  

However, the Veteran's August 1967 audiometric examination shows a hearing loss disability in the right ear for VA purposes.  The Veteran's August 1967 audiometric examination shows puretone thresholds (converted to ISO-ANSI units) in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 35, 35, 35, and 30 dB respectively.  

The Veteran's February 1969 separation audiometric examination shows no hearing loss disability in the right ear for VA purposes.  The Veteran's examination shows puretone thresholds (converted to ISO-ANSI units) in the right ear at 500, 1000, 2000, and 4000 Hz were 30, 20, 30, and 15 dB respectively.  

The Veteran underwent VA examinations in May 2009 and October 2012, both of which showed the Veteran had hearing loss for VA purposes.  However, the examiners' only considered the unconverted audiometric results for the for the Veteran's November 1966, August 1967, and February 1969 audiometric examinations.  As such, the examinations are not probative as to evaluating the Veteran's in-service hearing loss.  

The Board referred the claim for a medical expert opinion in January 2018.  In February 2018, the medical expert opined that the noise exposure experienced by the Veteran is, in part, due to the noise exposure experienced while on active duty.  The Board notes that this is clearly a misstatement and that it is reasonable to conclude that the medical expert intended to say that the hearing loss experienced by the Veteran is, in part, due to the noise exposure experienced while on active duty.  

The Board finds the February 2018 medical expert opinion the most probative evidence of record.  The examiners' rationale is logical and well-reasoned, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, the converted in-service audiometric examinations, and the prior VA examinations.   

Therefore, given the medical expert opinion stated that the Veteran's hearing loss was due to noise exposure to service, the preponderance of the evidence supports the grant of service connection for right ear hearing loss.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

B.  Left Ear 

The Veteran's November 1966 pre-induction examination indicates a hearing loss disability in the left ear for VA purposes, as defined by 38 C.F.R. § 3.385.  The November 1966 examination shows puretone thresholds (converted to ISO-ANSI units) in the left ear at 500, 1000, 2000, and 4000 Hz were 40, 35, 35, and 15 dB respectively.  Hearing loss was noted as a diagnosis on the pre-induction examination.

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In this case, the Veteran left ear hearing loss was recorded on the pre-induction examination, and therefore the presumption of soundness does not apply.  

When the presumption of soundness does not apply, the veteran may bring a claim for service connection due to aggravation of the disability noted on the pre-induction examination.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Aggravation of a disability means an increase in the disability that is not due to the natural progression of the disease.  38 U.S.C.A. § 1153 (2012).  

In this case, the February 2018 medical expert stated that the hearing loss experienced by the Veteran was due, in part, to the noise exposure during service.  This implies that the increase in the Veteran's left ear hearing loss was caused, in part by service, and not due to only the natural progression of the disease, therefore satisfying the criteria for service connection due to aggravation of the disability.  

The Board finds the February 2018 medical expert opinion the most probative evidence of record.  The examiner's rationale is logical and well-reasoned, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, and the prior VA examinations.  As noted above, the VA examiner opinions are less probative as they did not consider the Veteran's converted audiometric results.  As such, the examiners' incorrectly stated that the Veteran had normal hearing on pre-induction tests.

Therefore, the preponderance of the evidence supports the grant of benefits for service aggravation of his preexisting left ear hearing loss.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.  

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to service aggravation of preexisting left ear hearing loss is granted.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


